Title: From Thomas Jefferson to Bernard Peyton, 3 November 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Nov. 3. 21.
I am this moment setting out for Bedford and the Natural bridge to be here again on the 22d. I was obliged, partly for my travelling expences, to draw on you yesterday in favor of Wolfe & Raphael for 175. D. but Jefferson promises to deliver this day at the mill as much wheat as will make a boat load of flour, and the miller promises to grind and send it off instantly, so that it will soon cover the advance of my draught of yesterday, and at the present advanced price, one I give to Ellen also who is going to Washington, and will use it about a fortnight hence. ever & affectionly yoursTh: Jefferson